COLLINS, J.
I concur in the conclusion reached by the CHIEF JUSTICE.
The statute provided that all hoistways, hatchways, elevator wells and wheel holes in factories, mills, workshops, storehouses, ware-rooms or stores should be securely fenced, enclosed or otherwise protected; but it failed to designate who should fence, enclose or otherwise protect these particular places. It imposed a duty, but it omitted to specify by whom the duty should be performed. The defendant erected the building in question for a warehouse or storehouse, and in it he placed the wheel hole, with its pulley and cable which caused the injury to plaintiff. Buildings of this particular character or description were specially mentioned in the statute and so were wheel holes. It seems to me that, when the duty to protect wheel holes in buildings of this nature was imposed, it was pri*171marily upon the owners of such buildings, — the persons who erect them, — and that the duty is not delayed or postponed until the building may be used or occupied for that special purpose. If, prior to the leasing of this building and its occupancy by the tenant, a person rightfully therein had been injured by reason of the unprotected wheel hole, as was plaintiff, the owner would not be heard to say that no statutory duty rested upon him to guard the place. If this be so, how can it be held, logically, that defendant owed no statutory duty to his tenant’s employees in respect to the hole?